              Case 2:20-cv-01979-JAM-AC Document 20 Filed 06/09/21 Page 1 of 2


     PHILLIP A. TALBERT
 1
     Acting United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CSBN 258258
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (510) 970-4814
 7          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 8   Attorneys for Defendant
 9                                   UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11                                          SACRAMENTO DIVISION

12
                                                      ) Case No.: 2:20-cv-01979-JAM-AC
13   BRIANDA SARAY CABADA,                            )
                                                      ) STIPULATION AND [PROPOSED] ORDER
14                    Plaintiff,                      ) FOR AN EXTENSION OF TIME
                                                      )
15        vs.                                         )
     ANDREW SAUL,                                     )
16   Commissioner of Social Security,                 )
                                                      )
17                                                    )
                      Defendant.                      )
18                                                    )
19
20           Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the

21   parties, through their respective counsel of record, that the time for Defendant to respond to

22   Plaintiff’s Motion for Summary Judgment be extended thirty (30) days from June 7, 2021, up to

23   and including July 7, 2021. This is the parties’ first request for an extension. Defendant requests

24   additional time to consider the issues that Plaintiff raised in light of the administrative record and

25   findings, and to consult with agency personnel. The parties further stipulate that the Court’s

26   Scheduling Order shall be modified accordingly.

27
28


     Stip. for Ext.; 2:20-CV-01979-JAM-AC              1
              Case 2:20-cv-01979-JAM-AC Document 20 Filed 06/09/21 Page 2 of 2



 1                                                Respectfully submitted,
 2
     Dated: June 7, 2021                          /s/ Omar Ortega*
 3                                                (*as authorized via e-mail on June 7, 2021)
                                                  OMAR ORTEGA
 4                                                Attorney for Plaintiff
 5
     DATED: June 7, 2021                          PHILLIP A. TALBERT
 6                                                United States Attorney
                                                  DEBORAH LEE STACHEL
 7                                                Regional Chief Counsel, Region IX
 8                                                Social Security Administration

 9                                          By:   /s/ Ellinor R. Coder
                                                  ELLINOR R. CODER
10                                                Special Assistant U.S. Attorney
11                                                Attorneys for Defendant
12
13                                                ORDER
14
15           Pursuant to the parties’ stipulation, IT IS SO ORDERED that Defendant shall have an
16   extension, up to and including July 7, 2021, to respond to Plaintiff’s Motion for Summary
17   Judgment.
18
19   DATED: June 9, 2021

20
21
22
23
24
25
26
27
28


     Stip. for Ext.; 2:20-CV-01979-JAM-AC            2
